DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naruse et al. Pg. Pub. No.: US 2012/0055230 A1.
With regards to claim 1, Naruse discloses a physical quantity detection circuit (1, an angular velocity detection apparatus to include 100, a gyro sensor element and 10, an IC an angular velocity detection , Fig. 1, ¶0033 & ¶0060) that receives a first signal and a second signal outputted from a physical quantity detection device that detects a physical quantity (the vibrating element of the gyro sensor element 100 includes drive vibrating arms 101a and 101b that extend respectively from drive bases 104a and 104b 
With regards to claim 2, Naruse discloses wherein an amount of difference between the first vibration leakage component and the second vibration leakage component is substantially zero (The first value and the second value may be set to values that differ in sign and have the same absolute value when the temperature characteristic curve of the angular velocity signal and the temperature characteristic curve of the vibration leakage signal bend in an opposite way, and the adder-subtractor section may add the vibration leakage signal to the angular velocity signal in the given ratio, thereby being substantially zero, ¶0043). 
With regards to claim 3, Naruse discloses a first charge amplification circuit to which the first signal is inputted (310, charge amplifiers from which a first signal is inputted from 114 detection electrode, Fig. 1, ¶0103); and a second charge amplification circuit to which the second signal is inputted (312, charge amplifiers from which a second signal is inputted from 115 detection electrode, Fig. 1, ¶0103), wherein the signal pair is formed of an output signal from the first charge amplification circuit and an output signal from the second charge amplification circuit (C & D, single pair output, Fig. 1, ¶0104).
With regards to claim 4, Naruse discloses further comprising a failure diagnosis circuit that performs failure diagnosis based on the vibration leakage signal (60, a failure determination circuit, Fig. 1, ¶0097). 
With regards to claim 5, Naruse discloses wherein the failure diagnosis circuit diagnoses a state of the physical quantity detection circuit as failure when a magnitude of the vibration leakage signal does not fall within a first range (the failure determination circuit 60 determines the presence or absence of failure of the angular velocity detection apparatus 1 based on the vibration leakage signal 36b, and outputs a failure determination signal 62 to the outside via an external output terminal 18. The failure determination circuit 60 may determine that the angular velocity detection apparatus 1 is normal (without failure) when the amplitude of the vibration leakage signal 36b is within a predetermined range, ¶0097).
With regards to claim 6, Naruse discloses wherein the first range is variable (when the amplitude of the vibration leakage signal 36b is within a predetermined range, and may determine that failure has occurred in the angular velocity detection apparatus 1 when the amplitude of the vibration leakage signal 36b is outside the predetermined range, for example. Since the amplitude of the vibration leakage signal 36b varies depending on the sample, a failure determination reference value, ¶0097).
With regards to claim 7, Naruse discloses a physical quantity sensor (100, a gyro sensor element, ¶0060) comprising: the physical quantity detection circuit (30, detection circuit, Fig. 1, ¶0068); and the physical quantity detection device (1, an angular velocity detection apparatus to include 100, a gyro sensor element and 10, an IC an angular velocity detection , Fig. 1, ¶0033 & ¶0060).
With regards to claim 8, Naruse discloses an electronic instrument (electronic system, ¶0004) comprising: the physical quantity sensor (100, a gyro sensor element, ¶0060); and a processing circuit that carries out a process based on an output signal 
With regards to claim 9, Naruse discloses a vehicle (a vehicle travel control system, 0003) comprising: the physical quantity sensor (100, a gyro sensor element, ¶0060); and a processing circuit that carries out a process based on an output signal from the physical quantity sensor (10, an IC an angular velocity detection, Fig. 1, ¶0060).
With regards to method claims 10-12, the method steps thereof are met by the operation of Naruse as cited above in claims 1-6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/FRANCIS C GRAY/           Primary Examiner, Art Unit 2852